 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDBARKER AND WILLIAMSON,INC.andLOOAL165,INTERNATIONALUNION OF ELECTRICAL,RADIO AND MACHINE WORKERS,CIO,PETI-TIONER.CaseNo. 4-RC-1220.December 14, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Julius Topol, hearing-officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error. and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved1claim to represent certainemployees of the Employer.3.The UE contends that a collective bargaining contract effec-tive from August 23, 1950, to August 23, 1952, bars the instant peti-tion.The Petitioner contends that this contract is not a bar because,inter alia, aschism in the membership of the Intervenor at the Em-ployer's shop creates a doubt as to the continued representation bythe Intervenor of the employees involved herein.The Employertakes no position on the contract bar issue.The UE is an amalgamated local whose members are employed inseveral shops located in the vicinity of Camden, New Jersey, andBristol, Pennsylvania.Each shop, however, enjoys a considerableamount of individual autonomy.Each has its own chief steward andfive other stewards who are empowered by the local's constitutionwith the responsibility of conducting regular shop meetings, to ad-minister the contract and process grievances.The contract in questionwhich covers only the Employer's employees, was executed and nego-tiated by the shop stewards who were merely assisted by the UE local'sbusiness agent.The record reveals that on June 15, 1951 (the Friday before theUE's regular shop meeting), an organization meeting was held ofthose employees of the Employer who wished to disaffiliate from theUE and to affiliate with the Petitioner.A chairman and secretarywere elected by the 51 employees who attended the meeting.Anothermeeting of this group, attended by 42 employees, was held on June 28further to explore the disaffiliation movement.On July 10, 1951,Local 134,United Electrical,Radio and Machine Workers of America(hereinafter UE)was permitted to intervene on the basis of a current contract with the Employer.97 NLRB No. 79. BARKER ANDWILLIAMSON, INC.-563pursuant to a provision of the UE's constitution, a petition,signedby about 40 employees who were members of the UE (more than thepercentage required by the UE's constitution) was presented to thechief steward, requesting that a special meeting be held on July 16,1951, to take a vote on whether the shop should disaffiliate from theUE and affiliate with the Petitioner.The chief steward refused tocall such a meeting, ignored the petition, and instead put out a notice-reminding the employees that a regular UE shop meeting would beheld on July 19, 1951.Thereupon on July 13, the UE members who were adherents ofthe disaffiliation movement distributed notices to all the employeesof the Employer stating that a special meeting would be held onJuly 16, 1951, for the express purpose of discussing and acting upona resolution of disaffiliation from the UE and affiliation with thePetitioner.The meeting so advertised was held on July 16, and attended byapproximately 46 employees of the Employer. The record establishesthat although there were about 245 employees in the unit, 46 was atleast equal to the average attendance at UE meetings in the past.Atthismeeting, after due discussion, a resolution was unanimouslyadopted to disaffiliate from the UE and affiliate with the Petitioner.The record reveals that the UE then held its regular monthly meet,ing, 3 days later, on July 19, 1951, attended by the usual complementof employees, none of whom were associated with the disaffiliationgroup.Neither at this meeting nor at any subsequent UE meetingshas mention been made of the special meeting of July 16 and noresolutions concerniiig disaffiliation or retraction of the prior actiontaken has been made.However, the Petitioner, subsequent to a spe-cial disaffiliation meeting, has also continued to hold regular well-attended meetings, and on July 19, 1951, the Petitioner notified theEmployer of the disaffiliation vote and later sent the Employer cardsfrom 125 employees revoking their previously existing checkoffs.At the hearing the Intervenor introduced documents containing 214signatures, allegedly obtained between July 22 and the hearing inSeptember, requesting the Employer to resume the checkoff on behalfof the UE. Subsequently at the hearing, the Petitioner introducedsheets of paper containing the signatures of 185 employees allegedlyobtained between September 11 and September 19, 1951, expressingemployee support of the disaffiliation from Local 134, UE and theirsupport of its affiliation with Local 165, IUE-CIO.The Employer has notified the parties that it would continue torecognize the UE, as contracted, until such time as it is directed to dootherwise by the proper tribunal, but would hold all monies obtainedby the checkoff in escrow until the question of proper representation 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas settled.The Employer has however refused to bargain with theUE, pursuant to a wage reopening agreement in their current con-tract, giving as its reason its doubt as to the UE's majority repre-sentative status.These facts, in our opinion, warrant the application of the schismdoctrine set forth in theBoston Machine2 case.The employees of theof the Employer constitute an autonomous unit of the amalgamatedlocal,' and the disaffiliation movement was as broad as the contract.unit.'This movement finally culminated in a formal meeting for theexpress and previously publicized purpose of voting on the questionof disaffiliation at which time the motion to disaffiliate was carried.Both unions continue to exist and each claims it is the representativeof the employees.Each union has presented documents- (the revoca-tions of the checkoff s, the subsequent reinstatements thereof, and thepetitions expressing support of the disaffiliation) which purport todemonstrate allegiance to itself.Taken together these circumstancesconvince us that the normal bargaining relationship between theEmployer and the UE has become a matter'of confusion and uncer-tainty.Under these circumstances, to find that the 1950 contract con-stitutes a bar to an immediate election would seriously impede, ratherthan encourage, the practices of collective bargaining at the plant.We find that the contract is not a bar to a present determination ofrepresentatives.'A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.'4.The appropriate unit :At the hearing the parties agreed, in general, to the appropriatenessof a production and maintenance unit.The only disagreement per-tains tQ certain so-called "research and engineering" employees.ThePetitioner would include certain of these employees, but exclude others,while the Employer would exclude all of these employees.6All ofthem have been excluded from the unit since 1947 when the Intervenorwas certified following a consent election.The Employer, a manufacturer of electronic equipment, at its Bristolplant, herein involved, makes all the requisite parts of a completecommunication system, and fits them into a truck or trailer accordingto specifications of the Army Signal Corps, the major customer of theEmployer's products.All of the employees whose status is in disputework in the research and engineering department which is headed by2 89 NLRB 59,See alsoFitzgerald Mills Corporation,95 NLRB 948.3 SeeJ J. TourekManufacturing Co.,90 NLRB 5.4Cf.HarrisProducts Company,96 NLRB 812.5 In view of our findingabove it becomesunnecessary to consider the Petitioner's furthercontention that the contractcontains an illegal union-security clause.6The Intervenortook no position on this issue. BARKER AND WILLIAMSON, INC.565a chief engineer, whose shares equal responsibility with the plant man-agerresponsible for all production and assembly operations.The de-partment is responsible for the interpretation of basic contracts andtheir specifications, the preparation of all manufacturing drawingsnecessary for the production units, the maintenance of quality controlthroughout production, trouble shooting, and testing and adjustingall the finished equipment, which is then subject to a final test byArmy Signal Corps inspectors present at the plant.The work of the research and engineering department, which is,now staffed by approximately 50 employees, is divided as follows:(a)Twenty-one employees perform "quality control" workthroughout the plant.(b) Thirteen employees perform final electrical testing of individualunits or parts of the receiving and transmitting sets.(c)Ten employees perform final tests of the entire set to determinewhether it operates in accordance with specified standards.(d)Five employees are assigned, as needed, to the project engineersin order to make special investigations and tests.(e)One employee is permanently assigned to the laboratory formaintenance of electrical instruments.The employees in group (a) observe or inspect the workmanshipand mechanical construction of the equipment as it is being produced.The employees in group (b), through the use of electrical testingequipment, observe or inspect the ability of the individual units toperform electrically, and two employees of group (a) work with group(b) to check the quality of construction and workmanship of the unitsbeing electrically tested.Group (c) employees test the completedcommunication equipment to insure that it transmits and receives mes-sages in the expected manner.The Petitioner seeks to include only the group (a) employees in theunit, alleging that these employees perform work similar to inspectorsin production plants, and that the Board has always included thiscategory of employee within the production and maintenance bargain-ing unit.It would, however, exclude the employees in groups (b)through (e).On the record as a whole, however, we conclude that while the em-ployees in groups (d) and (e) are highly technical employees' withinterests diverse from those of the production and maintenance em-ployees, as well as those of the other employees in the research and en-gineering department, the same may not be said of the employees ingroups (a), (b), and (c).The employees in these three groups per-form similar work, receive the same hourly pay as the production andmaintenance employees, and share the same employee facilities andbenefits.Even though they are under separate supervision, the recordfails to indicate that any greater skill, educational training, or ex-986209-52-vol. 97-37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDperience is required of these three groups than that of the averageproduction employee in this particular plant.Furthermore there isnothing in the record to show that their inspection duties involve anygreater discretion or responsibility than that of the usual productioninspector whom the Board normally includes in production and main-tenance bargaining units.We thus find no merit either in the Pe-titioner's contention that only group (a) employees should be includedin the unit, nor in the Employer's contention that all of research andengineering employees should be excluded.We shall include em-ployees in groups (a), (b), and (c) in the unit.?We find that all production and maintenance employees employedat the Bristol plant of the Employer, including the employees of theengineering and research department who perform "quality control"duties, electrical testing and final testing of radio sets, but excludingall other employees of the research and engineering department, officeand clerical employees, watchmen, foremen, assistant foremen, work-ing foremen, and all other supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.'[Text of Direction of Election omitted from publication in thisvolume.]_'Althoughthe unit as certified in 1947 excluded all research and engineering employees,that unit,as noted above,was based on a consent election and is not determinative.8At the hearing the Petitioner stated that they were desirousof representing any addi-tional employees of the researchand engineering departmentfound to be properlyincludedwithin the unit.The Petitioner's showing is sufficient for the broader unit, herein foundappropriate.COLUMBIA BROADCASTING SYSTEM, INC., AND COLUMBIA BROADCASTINGSYSTEM, INC., OF CALIFORNIA 1andNATIONAL ASSOCIATION OF BROAD-CAST ENGINEERS AND TECHNICIANS, CIO, PETITIONER 2COLUMBIA BROADCASTING SYSTEM, INC.andMOTIONPICTURE FILMEDITORS, LOCAL776OF THE INTERNATIONAL ALLIANCE OF THEATRICALSTAGE EMPLOYEES AND MOVINGPICTURE MACHINE OPERATORS OF THEUNITED STATES AND CANADA,AFL,PETITIONER.CasesNos.13-RC-1888 and 21-RC-1983.December 17, -951Decision and Direction of ElectionsUpon separate petitions duly filed, hearings were held in Case No.13-RC-1888 before I. M. Lieberman, hearing officer, at Chicago, Illi-IThe ColumbiaBroadcasting System, Inc., of California is a wholly owned subsidiary ofThe ColumbiaBroadcastingSystem,IncFor purposes of this decision,we shall treat thetwo corporationsas one employer.2The name of the Petitioner in Case No.13-RC-1888 appears as amended at the hearing.97 NLRB No. 81.